 



Exhibit 10.36
AMENDMENT NO. 1
TO
CREDIT AND SECURITY AGREEMENT
          THIS AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT (this
“Amendment”) dated as of February 6, 2006, is entered into among PMC CONDUIT,
L.P. as borrower (the “Borrower”), PMC CONDUIT, LLC, PMC COMMERCIAL TRUST, as
the servicer (the “Servicer”), the conduits and financial institutions from time
to time party to the Credit Agreement, as lenders (the “Lenders”), and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as agent for the Lenders (in such capacity,
the “Agent”). Capitalized terms used herein without definition shall have the
meanings ascribed thereto in Exhibit I to the “Credit Agreement” referred to
below.
PRELIMINARY STATEMENTS
          A. Reference is made to that certain Credit and Security Agreement
dated as of February 7, 2005 among the Borrower, PMC Conduit, LLC, the Servicer,
the Lenders from time to time party thereto and the Agent (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”).
          B. The parties hereto have agreed to amend certain provisions of the
Credit Agreement upon the terms and conditions set forth herein.
     SECTION 1. Amendments. Subject to the satisfaction of the conditions
precedent set forth in Section 3 hereof, the parties hereto hereby agree to:
     (a) amend Exhibit I to the Credit Agreement by amending and restating the
definition of “Scheduled Termination Date,” such definition to read in its
entirety as follows:
     “Scheduled Termination Date” means February 5, 2007, as such date is
extended pursuant to Section 1.8 from time to time.
     (b) amend and restate Section 9.1(s) to the Credit Agreement, such section
to read in its entirety as follows:
          “(s) The Borrower shall fail to consummate at least one Term
Securitization during the twenty-four (24) month period following the Closing
Date or shall fail to consummate at least one Term Securitization during each
subsequent eighteen (18) month period following the most recent Term
Securitization; or”

 



--------------------------------------------------------------------------------



 




     SECTION 2. Representations and Warranties. The Borrower hereby represents
and warrants to each of the other parties hereto, that:
     (a) this Amendment and the Credit Agreement amended hereby each constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms; and
     (b) on the date hereof, before and after giving effect to this Amendment,
no Unmatured Amortization Event or Amortization Event has occurred and is
continuing.
     SECTION 3. Conditions Precedent. This Amendment shall become effective as
of the date hereof when, and only when:
     (a) the Agent or its counsel shall have received counterpart signature
pages to this Amendment, executed by the parties hereto;
     (b) each representation and warranty by the Borrower set forth in Section 2
above and contained in the Credit Agreement (as amended hereby) and in each
other Transaction Document shall be true and correct as of the date hereof,
except to the extent that such representation or warranty expressly relates
solely to an earlier date; and
     (c) no Unmatured Amortization Event or Amortization Event shall have
occurred and be continuing or would result after giving effect to any of the
transactions contemplated on the date hereof.
     SECTION 4. Reference to and Effect on the Transaction Documents.
     (a) Upon the effectiveness of this Amendment, (i) each reference in the
Credit Agreement to “this Credit Agreement”, “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and be a reference to the
Credit Agreement as amended or otherwise modified hereby, and (ii) each
reference to the Credit Agreement in any other Transaction Document or any other
document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Credit Agreement as amended or
otherwise modified hereby.
     (b) Except as specifically amended, terminated or otherwise modified above,
the terms and conditions of the Credit Agreement, of all other Transaction
Documents and any other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect and are
hereby ratified and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent, PMC Conduit,
LLC, the Servicer or any Lender under the Credit Agreement or any other
Transaction Document or any other document, instrument or agreement executed in
connection therewith, nor

2



--------------------------------------------------------------------------------



 



constitute a waiver of any provision contained therein, in each case except as
specifically set forth herein.
     SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.
     SECTION 6. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
     SECTION 7. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
     SECTION 8. Fees and Expenses. The Borrower hereby confirms its agreement to
pay on the Settlement Date immediately following the date hereof, an amendment
fee equal to $15,000, and on demand all reasonable costs and expenses of the
Agent in connection with the preparation, execution and delivery of this
Amendment and any of the other instruments, documents and agreements to be
executed and/or delivered in connection herewith, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel to the Agent with
respect thereto.
     SECTION 9. Entire Agreement. This Amendment, taken together with the Credit
Agreement and all of the other Transaction Documents, embodies the entire
agreement and understanding of the parties hereto and supersedes all prior
agreements and understandings, written and oral, relating to the subject matter
hereof.
     SECTION 10. No Course of Dealing. The Agent and the Lenders have entered
into this Amendment on the express understanding with the Borrower, PMC Conduit,
LLC and the Servicer that in entering into this Amendment, none of them are
establishing any course of dealing with the Borrower, PMC Conduit, LLC or the
Servicer. The rights of the Agent and each Lender to require strict performance
with all the terms and conditions of the Credit Agreement as amended by this
Amendment and the other Transaction Documents shall not in any way be impaired
by the execution of this Amendment. Neither the Agent nor any Lender shall be
obligated in any manner to execute any further amendments or waivers, and if
such waivers or amendments are requested in the future, assuming the terms and
conditions thereof are acceptable to them, the Agent and the Lenders may require
the payment of fees in connection therewith.
[Remainder of Page Deliberately Left Blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective officers as of the date first above written.

                  PMC CONDUIT, L.P., as the Borrower    
 
                By: PMC CONDUIT, LLC, its General Partner    
 
           
 
  By:   /s/ Jan F. Salit
 
Name: Jan F. Salit    
 
      Title: Executive Vice President    
 
                PMC CONDUIT, LLC    
 
           
 
  By:   /s/ Jan F. Salit
 
Name: Jan F. Salit    
 
      Title: Executive Vice President    
 
                PMC COMMERCIAL TRUST, as Servicer    
 
           
 
  By:   /s/ Jan F. Salit
 
Name: Jan F. Salit    
 
      Title: Executive Vice President    

Signature Page to Amendment No. 1 to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  JUPITER SECURITIZATION CORPORATION, as a Lender    
 
                By: JPMorgan Chase Bank, National Association, its        
attorney-in-fact    
 
           
 
  By:   /s/ Maureen E. Marcon
 
Name: Maureen E. Marcon    
 
      Duly Authorized Signatory    
 
                JPMORGAN CHASE BANK, NATIONAL         ASSOCIATION, as a Lender
and as Agent    
 
           
 
  By:   /s/ Maureen E. Marcon
 
Name: Maureen E. Marcon    
 
      Duly Authorized Signatory    

Signature Page to Amendment No. 1 to Credit Agreement

 